DETAILED ACTION
	This action is responsive to 02/11/2021.
	Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (US Patent 10,444,800), hereinafter Sullivan.
Regarding claim 1, Sullivan discloses a head-mounted display device (a virtual reality (VR) headset 50-see figs. 3-10), comprising: a main body with eyepieces (body 52 having lenses 64-see fig. 3 and [col. 4, ll. 13-23]); and an adjustment assembly with a shielding portion (sunshield 66 slidably mounted to a guide block 68-see figs. 4-7 with description in [col. 4, ll. 43-col. 5, ll. 12]), wherein the adjustment assembly is connected to the main body, and the adjustment assembly is configured to adjust a positional relationship between the shielding portion and the main body (i.e., sunshield 66 is slidably in and out of main body manually via handle 76 that is sized and shaped to move freely within a slot 80 formed within body 52 of the headset 50); the shielding portion is far away from the main body to achieve a head-wearing function in a case that the adjustment assembly is in a first working state (i.e., the sunshield 66 may be in a stowed or retracted position-see figs. 3, 6 and 8 with description in [col. 4, ll. 26-35]); and the shielding portion is close to the main body to prevent light from irradiating the eyepieces in a case that the adjustment assembly is in a second working state (i.e., sunshield 66 may be in a deployed position (see figs. 4, 5, and 7 with description in [col. 4, ll. 26-35]), in order to prevent focused energy from sunlight from damaging a display screen of the headset, which may cause it to operate with a noticeable and permanent burn mark on the screen-see [col. 1, ll. 38-52] and [col. 4, ll. 9-13]).
Regarding claim 9, Sullivan discloses wherein the shielding portion is provided with an energy supply component configured to provide electric energy to the main body (see, for example, fig. 9 with description in [col. 6, ll. 32-44] which for discloses a dedicated onboard battery for running a light sensing circuit 82 or an onboard battery that runs both the sensor 82 and the VR headset-see also abstract and [col. 1, ll. 63-66]. Choosing a specific location for the battery is a matter of design choice and well-within the confines of an artisan in the field of endeavor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Sun (CN208459691U using attached machine translation).
Regarding claim 2, Sullivan discloses wherein the adjustment assembly further comprises a connecting portion configured to connect the main body with the shielding portion (curved surface 70-see, for example, fig. 5 with description in [col. 4, ll. 57-61]).
Sullivan does not appear to expressly disclose that the connection portion is deformable.
However, Sun, in for example, figs. 3-5, which illustrate a deformable shielding structure 40 that includes a curtain 42 that may be opened or close to prevent a screen of the VR product from being exposed to sunlight, which may damage the screen.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings Sun with the invention of Sullivan by implementing the shielding assembly with a deformable adjustment assembly, as taught by Sun, as a simple substitution of one known element (slidable guide block) for another (deformable connection assembly) to obtain predictable results.
Allowable Subject Matter
Claims 3-8 and10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The details of the connecting portions recited in the aforementioned claims are not taught or suggested in the references of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sullivan et al. (US Patent 10,764,566 B2)-teaches a shield located between lens and a face-directed end of virtual reality system that is displaceable between a deployed position, where the lens is protected from outside contact, and a retracted position, wherein the lens is exposed and usable.
Chi et al. (CN110727114A) teaches a head-mounted display having a light sensor (2), a screen protector (3) provided between the light sensor and a display screen, and a controller configured to control a driving device (1) to lower the screen protector3 when light intensity signal is greater than a preset light intensity threshold, so that the screen protection sheet 3 covers the display screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627